Case 4:15-cr-20734-TGB-MJH ECF No. 55, PageID.484 Filed 11/17/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN


 UNITED STATES OF AMERICA
                                                         Case No. 15-cr-20734

 v.                                                      ORDER ON MOTION FOR
                                                         SENTENCE REDUCTION UNDER
 Richard L. Spears                                       18 U.S.C. § 3582(c)(1)(A)

                                                         (COMPASSIONATE RELEASE)



       Upon motion of տ
                      ✔ the defendant տ the Director of the Bureau of Prisons for a reduction


in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission,

IT IS ORDERED that the motion is:

տ GRANTED

տ The defendant’s previously imposed sentence of imprisonment of _____________________

is reduced to ____________________________. If this sentence is less than the amount of time

the defendant already served, the sentence is reduced to a time served; or

       տ Time served.

       If the defendant’s sentence is reduced to time served:

               տ      This order is stayed for up to fourteen days, for the verification of the

                      defendant’s residence and/or establishment of a release plan, to make

                      appropriate travel arrangements, and to ensure the defendant’s safe

                      release. The defendant shall be released as soon as a residence is verified,
Case 4:15-cr-20734-TGB-MJH ECF No. 55, PageID.485 Filed 11/17/20 Page 2 of 6




                    a release plan is established, appropriate travel arrangements are made,

                    and it is safe for the defendant to travel. There shall be no delay in

                    ensuring travel arrangements are made. If more than fourteen days are

                    needed to make appropriate travel arrangements and ensure the

                    defendant’s safe release, the parties shall immediately notify the court and

                    show cause why the stay should be extended; or

            տ       There being a verified residence and an appropriate release plan in place,

                    this order is stayed for up to fourteen days to make appropriate travel

                    arrangements and to ensure the defendant’s safe release. The defendant

                    shall be released as soon as appropriate travel arrangements are made and

                    it is safe for the defendant to travel. There shall be no delay in ensuring

                    travel arrangements are made. If more than fourteen days are needed to

                    make appropriate travel arrangements and ensure the defendant’s safe

                    release, then the parties shall immediately notify the court and show cause

                    why the stay should be extended.

     տ The defendant must provide the complete address where the defendant will reside

     upon release to the probation office in the district where they will be released because it

     was not included in the motion for sentence reduction.

     տ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

     տ probation or տ supervised release of ________ months (not to exceed the unserved

     portion of the original term of imprisonment).

            տ The defendant’s previously imposed conditions of supervised release apply to

            the “special term” of supervision; or


                                               2
Case 4:15-cr-20734-TGB-MJH ECF No. 55, PageID.486 Filed 11/17/20 Page 3 of 6




               տ The conditions of the “special term” of supervision are as follows:

               _______________________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

               __________________________________________________________________

       տ The defendant’s previously imposed conditions of supervised release are unchanged.

       տ The defendant’s previously imposed conditions of supervised release are modified as

       follows:




տ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before _______________________________, along with

all Bureau of Prisons records (medical, institutional, administrative) relevant to this motion.

տ
✔ DENIED after complete review of the motion on the merits.


տ FACTORS CONSIDERED (Optional)
See addendum.




                                                 3
Case 4:15-cr-20734-TGB-MJH ECF No. 55, PageID.487 Filed 11/17/20 Page 4 of 6




տ DENIED WITHOUT PREJUDICE because the defendant has not exhausted all administrative

remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of the

defendant’s request by the warden of the defendant’s facility.

       IT IS SO ORDERED.



                                               s/ Terrence G. Berg
                                                UNITED STATES DISTRICT JUDGE

 Dated: 1RYHPEHU, 2020




                                                4
Case 4:15-cr-20734-TGB-MJH ECF No. 55, PageID.488 Filed 11/17/20 Page 5 of 6




              ADDENDUM, CONTINUED FROM PAGE 3
As an initial matter, Mr. Spears has exhausted his administrative
remedies within the Bureau of Prisons (“BOP”). See ECF No. 51,
PageID.281; United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).
Because Mr. Spears’ avenues for relief within the BOP have been
exhausted, the Court must address three questions. First, whether
extraordinary and compelling reasons warrant a reduction in sentence.
Second, whether Mr. Spears poses a danger to the community. And third,
whether a sentencing reduction is consistent with the 18 U.S.C. § 3553
factors. United States v. Ammarah, No. 17-20464, 2020 WL 2220008, at
*4 (E.D. Mich. May 7, 2020).
The Government acknowledges that Mr. Spears suffers from conditions
that would constitute extraordinary and compelling reasons because he
suffers from “obesity and chronic kidney disease,” but notes that his most
recent blood test for diagnosing diabetes measured levels consistent only
with prediabetes. ECF No. 51, PageID.285. Moreover, the Government
recognizes that Mr. Spears is being routinely treated for essential
hypertension and is taking the appropriate medication for it. ECF No. 51,
PageID.286. Although Mr. Spears’ medical records show no record for
treatment for COVID-19 symptoms, Mr. Spears avers that in April 2020
he experienced serious COVID-19 symptoms and has since recovered.
ECF No. 51, PageID.288. As to the conditions at Mr. Spears’ facility, as
of October 27, 2020, FCI Milan has one confirmed COVID-19 cases among
inmates and only one confirmed case among staff. Therefore, it appears
that FCI Milan has, unlike some other BOP facilities, “conducted
extensive testing, and the number of inmates and staff currently
suffering from the virus is small.” United States v. Delisio, --- F. Supp. 3d
---, 2020 WL 5098155, at *2 (W.D.N.Y. Aug. 24, 2020). Notwithstanding
Mr. Spears’ medical conditions and the conditions at FCI Milan, the
Government argues that the Court should not release Mr. Spears because
he remains a danger to the community. USSG § 1B1.13(2). Having
carefully reviewed Mr. Spears’ prior criminal history, the Court agrees.
Considering these issues together, the Court notes that Mr. Spears has a
long history of contacts with the criminal justice system, including prior
Case 4:15-cr-20734-TGB-MJH ECF No. 55, PageID.489 Filed 11/17/20 Page 6 of 6




violent felony convictions. At the time law enforcement officers
confronted Mr. Spears for suspected drug trafficking, he was in
possession of a stolen firearm. PSR ¶ 10. Prior to Mr. Spears’ present
incarceration, he was engaged in drug and gun trafficking. Incarceration
may have had some deterrent effect on his criminal behavior, as there
was a fifteen-year gap between his last two periods of incarceration. PSR
¶ 82. Nevertheless, he has a history of disregarding the conditions of his
supervision. PSR ¶¶ 27, 28, 30, 31, 32, 33. Neither his prior custodial
sentences nor being subject to parole were enough to deter Mr. Spears. It
has not deterred him from committing this offense. The Court concludes
that Mr. Spears’ early release would likely pose a danger to the
community.
Finally, consideration of the § 3553 factors also counsels against
approving compassionate release. Mr. Spears’ offense involved the
possession of a stolen firearm in order to protect his drug trafficking
enterprise, a serious offense. See PSR. His history includes several
violent assaults, including against law enforcement officers. As to the just
punishment for his offense, Mr. Spears’ current sentence of 108 months
is the result of a negotiated sentence agreement which avoided a
mandatory minimum of 180 months. PSR ¶ 65. He has not served a
substantial period of that negotiated sentence. While the Court takes into
consideration Mr. Spears’ rehabilitative efforts in reflecting on his goals
for life after incarceration, it is also the case that he had not tangibly
taken advantage of opportunities at FCI Milan to acquire employable
skills. Such efforts alone are not sufficient reason to justify early release.
Mr. Spears’ history of engaging in serious and violent criminal conduct,
even after numerous periods of incarceration, leads the Court to conclude
that the goal of § 3553 is best served by denying his early release at this
time.
